UNITED STATES
FOREIGN INTELLIGENCE SURVEILLANCE COURT
WASHINGTON, D. C.

IN RE APPLICA'I`ION OF THE FEDERAL
BUREAU OF INVESTIGATION FOR AN
ORDER REQUIRING THE PRODUCTION
OF TANGIBLE THINGS ERO

  
 

Docket Number: BR 13-109

AMENDED MEMORANDUM OPINION

|__1

Background.

On ]uly 18, 2013, a verified Final ”Application for Certain Tangible Thinigs for
Investigations to Pr0tectAgainstInternati0na1Terrorism" (Application) was submitted
to the Court by the Federal Bureau of Investigation (FBI) for an order pursuant to the

Foreign Intelligence Surveillance Act of 1978 (FISA or the Act), Title 50, United States

 

 

Code (U.S.C.), § 1861, as amended (also known as Section 215 of the USA PATR'IOT
Act),‘ requiring the ongoing daily production to the National Security Agency (NSA) of
certain call detail records or ”telephony metadata" in bull~ BR 08~13» SuPP- OP-

(Dec. 12, 2008) (discussing Section 215 and Section 2703). Section 2703 establishes a
process by which the government can obtain information from electronic
communications service providers, such as telephone companies. As with FISA, this
section of the SCA provides the mechanism for obtaining either the contents of

communications, or non-content records of communications. §e_e 18 U.S.C. §§ 2703(a)-

(C)-

12

 

For non-content records production requests, such as the type sought here,
Section 2703(€) provides a variety of mechanisms, including acquisition through a court
order under Section 2703(d). Under this section, which is comparable to Section 215, the
government must offer to the court ”speczfic and articulable facts showing that there are
reasonable grounds to believe that  the records or other information sought, are
relevant and material to an ongoing criminal investigation." _I_ Prior to enactment of the PATRIOT Act, the business records provision was in Section 1862 vice 1861.

 

13

 

Congress removed the requirements for ”specific and articulable facts" and that the
records pertain to ”a foreign power or an agent of a foreign power.” Accordingly, now
the government need not provide specific and articulable facts, demonstrate any
connection to a particular suspect, nor show materiality when requesting business
records under Section 215. To find otherwise would be to impose a higher burden - one
that Congress knew how to include in Section 215, but chose to dispense with.

Furthermore, Congress provided different measures to ensure that the
government obtains and uses information properly, depending on the purpose for
which it sought the information, First, Section 2703 has no provision for minimization
procedures. However, such procedures are mandated under Section 215 and must be
designed to restrict the retention and dissemination of information, as imposed by this
Court’s Primary Order. Primary Ord. at 4-17; _s_e_e 50 U.S.C. §§ 1861(c)(1), (g).

Second, Section 2703(d) permits the service provider to file a motion with a court
to ”quash or modify such order, if the information or records requested are unusually
voluminous in nature or compliance with such order otherwise would cause undue
burden on such provider." l_d. Congress recognized that, even with the higher
statutory standard for a production order under Section 2703(d), some requests
authorized by a court would be "voluminous" and provided a means by which the

provider could seek relief using a motion. Q. Under Section 215, however, Congress

 

14

 

provided a specific and complex statutory scheme for judicial review of an Order from
this Court to ensure that providers could challenge both the legality of the required
production and the nondisclosure provisions of that Order. 50 U.S.C. § 1861(f). This
adversarial process includes the selection of a judge from a pool of FISC judges to
review the challenge to determine if it is frivolous and to rule on the merits, Q. §
1861(f)(2)(A)(ii), provides standards that the judge is to apply during such review, i;l. §§
1861(f)(2)(B)-(C), and provides for appeal to the Foreign intelligence Surveillance Court
of Review and, ultimately, the U.S. Supreme Court, i_c_l. § 1861(f)(3).17 This procedure, as
opposed to the motion process available under Section 2703(d) to challenge a
production as unduly voluminous or burdensome, contemplates a substantial and
engaging adversarial process to test the legality of this Court' s Orders under Section
215.‘8 This enhanced process appears designed to ensure that there are additional
safeguards in light of the lower threshold that the government is required to meet for

production under Section 215 as opposed to Section 2703(d). To date, no holder of

17 For further discussion on the various means by which adversarial proceedings before the FISC may
occur, §gg Letter from Presiding judge Walton, U.S. FISC to Chairman Leahy, Senate judiciary Committee
(]ul. 29, 2013), at 7-10, http://www.uscourts.gov/uscourts/fisc/honorable-patrick-leahy.pdf.

18 In In re Application of the United $tates for an Qrder Pursuant to 18 U.S.C. § 2703(d), 830 F.Supp.Zd

114, 128-29 (E.D. Va. 2011), the court found that only the service provider, as opposed to a customer or
subscriber, could challenge the execution of a § 2703(d) non-content records order. The court reasoned
that ”[b]ecause Congress clearly provided  protections for one type of § 2703 order [content] but not for
others, the Court must infer that Congress deliberately declined to permit challenges for the omitted
orders." _ci. The court also noted that the distinction between content and non-content demonstrates an
incorporation of Smith v. Maryland into the SCA. E. at 128 n.11. As discussed above, the operation of
Section 215 within FISA represents that same distinction.

 

15

 

records who has received an Order to produce bulk telephony metadata has challenged
the legality of such an Order. Indeed, no recipient of any Section 215 Order has
challenged the legality of such an Order, despite the explicit statutory mechanism for
doing so.

When analyzing a statute or a provision thereof, a court considers the statutory

 

schemes as a whole. _S;e Kokoszka v. Belford 417 U.S. 642, 650 (1974) (noting that when
a court interprets a statute, it looks not merely to a particular clause but will examine it
within the whole statute or statutes on the same subject) (internal quotation and citation
ornitted); |ones v. St. Louis-San Francisco Ry. Co., 728 F.2d 257, 262 (6th Cir. 1984)
(”[W]here two or more statutes deal with the same subject, they are to be read in pari
materia and harmonized, if possible. This rule of statutory construction is based upon
the premise that when Congress enacts a new statute, it is aware of all previously
enacted statutes on the same subject.") (citations omitted). Here, the Court finds that
Section 215 and Section 2703(d) operate in a complementary manner and are designed
for their specific purposes. ln the criminal investigation context, Section 2703(d)
includes front-end protections by imposing a higher burden on the government to
obtain the information in the first instance. On the other hand, when the government
seeks to obtain the same type of information, but for a foreign intelligence purpose,

Congress provided the government with more latitude at the production stage under

 

16

 

Section 215 by not requiring specific and articulable facts or meeting a materiality
standard. Instead, it imposed post-production checks in the form of mandated
minimization procedures and a structured adversarial process. This is a logical
framework and it comports well with the Fourth Amendment concept that the required
factual predicate for obtaining information in a case of special needs, such as national
security, can be lower than for use of the same investigative measures for an ordinary

criminal investigation. §ee United States v. United States District Court {Keith), 407
U.S. 297, 308-O9, 322-23 (1972); and, ln re Sealed Case 310 F.3d 717, 745-46 (FISA Ct.

 

Rev. 2002) (differentiating requirements for the government to obtain information
obtained for national security reasons as opposed to a criminal investigation).”
Moreover, the government’s interest is significantly greater when it is attempting to
thwart attacks and disrupt activities that could harm national security, as opposed to

gathering evidence on domestic crimes. _S_ee In re Directives Pursuant to Section 105B of

y the Foreign Intelligence Surveillance Act, 551 F.3d 1004, 1012 (FISA Ct. Rev. 2008)

(”[T]he relevant government interest-the interest in national security-is of the highest
order of magnitude.") (citing Haig v. Agee, 453 U.S. 280, 307 (1981)); and, In re Sealed

Case, 310 F.3d at 745-46.

'19 As discussed above, there is no Fourth Amendment interest here, as per Smith v. Maggland.

 

17

b. Relevance.

Because known and unknown international terrorist operatives are using
telephone communications, and because it is necessary to obtain the bulk collection of a
telephone company's metadata to determine those connections between known and
unknown international terrorist operatives as part of authorized investigations, the
production of the information sought meets the standard for relevance under Section
215.

As an initial matter and as a point of clarification, the government’s burden
under Section 215 is not to prove that the records sought are, in fact, relevant to an
authorized investigation. The explicit terms of the statute require ”a statement of facts
showing that there are reasonable grounds to believe that the tangible things sought are
relevant. . .." 50 U.S.C. § 1861(b)(2)(A) (emphasis added). In establishing this standard,
Congress chose to leave the term ”relevant" undefined. lt is axiomatic that when
Congress declines to define a term a court must give the term its ordinary meaning.
_S_e_e_, gg, Taniggchi v. Kan Pacific Saipan, Ltd., __ U.S. _, 132 S. Ct. 1997, 2002 (2012).
Accompanying the government’s first application for the bulk production of telephone
company metadata was a Memorandum of Law which argued that ”[i]nformation is
'relevant' to an authorized international terrorism investigation if it bears upon, or is

pertinent to, that investigation." Mem. of Law in Support of App. for Certain Tangible

 

18

 

Things for Investigations to Protect Against lnternational Terrorisrn, Docket No. BR 06-
05 (filed May 23, 2006), at 13-14 (quoting dictionary definitions, Oppenheirner Fund,

Inc. v. Sanders 437 U.S. 340, 351 (1978), and Fed. R. Evid. 4012°). This Court recognizes

 

that the concept of relevance here is in fact broad and amounts to a relatively low v
standard." Where there is no requirement for specific and articulable facts or
materiality, the government may meet the standard under Section 215 if it can
demonstrate reasonable grounds to believe that the information sought to be produced
has some bearing on its investigations of the identified international terrorist
organizations

This Court has previously examined the issue of relevance for bulk collections.

FD
 

1° At the time of the government's submission in Docket No. BR 06-05, a different version of Fed. R. Evid.
401 was in place. While not directly applicable in this context, the current version reads: ”Evidence is
relevant if: (a) it has any tendency to make a fact more or less probable than it would be without the
evidence,' and (b) the fact is of consequence in determining the action.” (Emphasis added.)

21 Even under the higher ”relevant and material" standard for 18 U.S.C. § 2703(d), discussed above, ”[t]he
government need not show actual relevance, such as would be required at trial." In re Application gf the
United States for an Order Pursuant to 18 U.S.C. § 2703(d), 830 F.Supp.Zd 114, 130 (E.D. Va. 2011). The
petitioners had argued in that case that most of their activity for which records were sought was
”unrelated" and that "the government cannot be permitted to blindly request everything that 'might' be
useful...." I_cl. (internal quotation omitted). The court rejected this argument, noting that ”[t]he
probability that some gathered information will not be material is not a substantial objection,” and that
where no constitutional right is implicated, as is the case here, ”there is no need for  narrow tailoring.”
Id.

 

19

 
 
 

- While those matters involved different collections from the one at issue here, the
relevance standard was similar. §e_e 50 U.S.C. § 1842(c)(2) (”[R]elevant to an ongoing
investigation to protect against international terrorism. . ..”). In both cases, there were
facts demonstrating that information concerning known and unknown affiliates of
international terrorist organizations was contained within the non-content metadata the
government sought to obtain. As this Court noted in 2010, the ”finding of relevance

most crucially depended on the conclusion that bulk collection is necessary for NSA to

employ tools that are likely to generate useful investigative leads to help identify and

track terrorist 1

- lndeed, in- this Court noted that bulk collections such as these are

"necessary to identify the much smaller number of [intemational terrorist]

C<>mmufdCafiOnS-' 

As a result, it is this showing of necessity that led the Court to find that ”the entire mass

of collected metadata is relevant to investigating [intemational terrorist groups] and

affiliated P@fS°“S-"  

 

20

 

evidence on this matter on ]uly 18, 2013,4 GRANTED the application for the reasons

stated in this Memorandum Opinion and in a Primary Order issued on ]uly 19, 2013,

l which is appended hereto.

In conducting its review of the government’s application, the Court considered
whether the Fourth Amendment to the U.S. Constitution imposed any impediment to
the government's proposed collection. Having found none in accord with U.S. Supreme
Court precedent, the Court turned to Section 215 to determine if the proposed collection
was lawful and that Orders requested from this Court should issue. The Court found
that under the terms of Section 215 and under operation of the canons of statutory

construction such Orders were lawful and required, and the requested Orders were

therefore issued.

4 The proceedings were conducted ex parte under security procedures as mandated by 50 U.S.C. §§
1803(c), 1861(c)(1), and FISC Rules 3, 17(a)-(b). g Letter from Presiding judge Walton, U.S. FISC to
Chairman Leahy, Senate judiciary Committee (]ul. 29, 2013), at 7 (noting that initial proceedings before
the FISC are handled ex parte as is the universal practice in courts that handle government requests for
orders for the production of business records, pen register/trap and trace implementation, wiretaps, and
search warrants), http://www.uscourts.gov/uscourts/fisc/honorable-patrick-leahy.pdf. Pursuant to FISC
Rules 17(b)-(d), this Court heard oral argument by attorneys from the U.S. Department of ]ustice, and
received sworn testimony from personnel from'the FBI and NSA. The Court also entered into evidence
Exhibits 1-7 during the hearing. Except as cited in this Memorandum Opinion, at the request of the
govemment, the transcript of the hearing has been placed under seal by Order of this Court for security
reasons. Draft Tr. at 3-4. At the hearing, the government notified the Court that it was developing an
updated legal analysis expounding on its legal position with regard to the application of Section 215 to
bulk telephony metadata collection. Draft Tr. at 25. The government was not prepared to present such a
document to the Court. The Court is aware that on August 9, 2013, the government released to the public
an "Administration White Paper: Bulk Collection of Telephony Metadata Under Section 215 of the USA
PATRIOT Act" (Aug. 9, 2013). The Court, however, has not reviewed the government’ s ”White l’aper”
and the "White Paper”. has played no part in the Court's consideration of the govermnent’s Application
or this Memorandum Opinion.

 

 

This case is no different. The government stated, and this Court is well aware,
that individuals associated with international terrorist organizations use telephonic
systems to communicate with one another around the world, including within the
United States. Ex. A. at 4. The government argues that the broad collection of
telephone company metadata ”is necessary to create a historical repository of metadata
that enables NSA to find or identify known and unknown operatives ..., some of whom
may be in the United States or in communication with U.S. persons." App. at 6
(emphasis added). The government would use such information, in part, ”to detect and
prevent terrorist acts against the United States and U.S. interests." Ex. A. at 3. The
government posits that bulk telephonic metadata is necessary to its investigations
because it is impossible to know where in the data the connections to international
terrorist organizations will be found. Id. at 8-9. The government notes also that
”[a]nalysts know that the terrorists’ communications are located somewhere" in the
metadata produced under this authority, but cannot know where until the data is
aggregated and then accessed by their analytic tools under limited and controlled
queries. I_d_. As the government stated in its 2006 Memorandum of Law, ”[a]ll of the
metadata collected is thus relevant, because the success of this investigative tool

depends on bulk collecti0n." Mem. of Law at 15, Docket No. BR 06-05.

21

 

The government depends on this bulk collection because if production of the
information were to wait until the specific identifier connected to an international
terrorist group were determined, most of the historical connections (the entire purpose
of this authorization) would be lost. &ze Ex. A. at 7-12. The analysis of past connections
is only possible "if the Government has collected and archived a broad set of metadata
that contains within it the subset of communications that can later be identified as
terrorist-related." Mem. of Law at 2, Docket No. BR 06-05. Because the subset of
terrorist communications is ultimately contained within the whole of the metadata
produced, but can only be found after the production is aggregated and then queried
using identifiers determined to be associated with identified international terrorist
organizations, the whole production is relevant to the ongoing investigation out of
necessity.

The government must demonstrate "facts showing that there are reasonable
grounds to believe that the tangible things sought are relevant to an authorized
investigation." 50 U.S.C. 1861(b)(2)(A). The fact that international terrorist operatives
are using telephone communications, and that it is necessary to obtain the bulk
collection of a telephone company's metadata to determine those connections between
known and unknown international terrorist operatives as part of authorized

investigations, is sufficient to meet the low statutory hurdle set out in Section 215 to

 

22

 

obtain a production of records. Furthermore, it is important to remember that the
relevance finding is only one part of a whole protective statutory scheme Within the
whole of this particular statutory scheme, the low relevance stand ard is counter-
balanced by significant post-production minimization procedures that must accompany
such an authorization and an available mechanism for an adversarial challenge in this
Court by the record holder. §§ sugar Part lll.a. Without the minimization procedures
set out in detail in this Court's Primary Order, for example, no Orders for production
would issue from this Court. §ec_e Primary Ord. at 4-17. Taken together, the Section 215
provisions are designed to permit the government wide latitude to seek the information
it needs to meet its national security responsibilities, but only in combination with
specific procedures for the protection of U.S. person information that are tailored to the
production and with an opportunity for the authorization to be challenged. The
Application before this Court fits comfortably within this statutory framework.
c. Legislative Re-enactment or Ratification.
As the U.S. Supreme Court has stated, "Congress is presumed to be aware of an

administrative or judicial interpretation of a statute and to adopt that interpretation

when it re-enacts a statute without change." Lorillard v. Pons 434 U.S. 575, 580 (1978)

 

(citing cases and authorities); §§ a so Forest Grove Sch. Dist. v. T.A. 557 U.S. 230, 239-

 

 

40 (2009) (quoting Lorillard 434 U.S. at 580). This doctrine of legislative re-enactment,

 

23

 

also known as the doctrine of ratification, is applicable here because Congress re-
authorized Section 215 of the PATRIOT Act without change in 2011. ”PATRIOT
Sunsets Extension Act of 2011," Pub. L. No. 112~14, 125 Stat. 216 (May 26, 2011).” This
doctrine applies as a presumption that guides a court in interpreting a re-enacted

statute. gee Lorillard 434 U.S. at 580-81 (citing cases); NLRB v. Gullett Gin Co. 340 U.S.
361, 365-66 (1951) (”[I]t is a fair assumption that by reenacting without pertinent '
modification  Congress accepted the construction  approved by the courts."); 2B
Sutherland on Statutory Construction § 49:8 and cases cited (7th ed. 2009). Admittedly,
in the national security context where legal decisions are classified by the Executive
Branch and, therefore, normally not widely available to Members of Congress for
scrutiny, one could imagine that such a presumption would be easily overcome.
I-Iowever, despite the highly-classified nature of the program and this Court’s orders,
that is not the case here. l

Prior to the May 2011 congressional votes on Section 215 re-authorization, the
Executive Branch provided the Intelligence Committees of both houses of Congress

with letters which contained a ”Report on the National Security Agency’s Bulk

12 The Senate and House of Representatives voted to re-authorize Section 215 for another four years by
overwhelming majorities. g
http://www.senate.gov/legislative/LIS/roll_call_lists/roll_call__vote_cfm.cfm'?congress=l12&session=1&rvot
e=00084 (indicating a 72~23 vote in the Senate); and, http://cler|488 U.S. 469, 500
(1989) (”The factfinding process of legislative bodies is generally entitled to a presumption of regularity
and deferential review by the judiciary." (citing cases)). The ratification presumption applies here where
each Member was presented with an opportunity to learn about a highly-sensitive classified program
important to national security in preparation for upcoming legislative action. Furthermore, Congress as a
whole may debate such legislation in secret session. § U.S. Const. art. I, Sec. 5. (”Each House may
determine the Rules of its Proceedings,  Each House shall keep a journal of its Proceedings, and from
time to time publish the same excepting such Parts as may in their judgment require Secrecy; ....”) (emphasis
added.). In fact, according to a Congressional Research Service Report, both Houses have implemented
rules for such sessions pursuant to the Constitution. _S_;g ”Secret Sessions of the House and Senate:
Authority, Confidentiality, and Frequency” Congressional Research Service (Mar. 15, 2013), at 1-2 (citing
House Rules XVlI, cl. 9; X, cl. 11; and, Senate Rules XXI; XXIX; and, XXXI). Indeed, both Houses have
entered into secret session in the past decade to discuss intelligence matters. _S_e_e _ig. at 5 (Table 1. Senate
"Iraq war intelligence" (Nov. 1, 2005); 'l` able 2. House of Representatives ”Foreign Intelligence
Surveillance Act and electronic surveillance” (Mar. 13, 2008)).

 

26

 

Section 215 was being implemented under this Court's Orders.” Documentation and
personnel were also made available to afford each Member full knowledge of the scope
of the implementation of Section 215 and of the underlying legal interpretation.

The record before this Court thus demonstrates that the factual basis for
applying the re-enactment doctrine and presuming that in 2011 Congress intended to
ratify Section 215 as applied by this Court is well supported. Members were informed
that this Court's "orders generally require production of the business records (as
described above) relating to substantially all of the telephone calls handled by the
companies, including both calls made between the United States and a foreign country
and calls made entirely within the United States." Ex. 3, Report at 3 (emphasis added).
When Congress subsequently re-authorized Section 215 without change, except as to
expiration date, that re~authorization carried with it this Court's interpretation of the
statute, which permits the bulk collection of telephony metadata under the restrictions

that are in place. Therefore, the passage of the PATRIOT Sunsets Extension Act

25 Indeed, one year earlier when Section 215 was previously set to expire, SSCI Chairman Feinstein and
Vice Chairman Bond sent a letter to every Senator inviting ”each Member of the Senate" to read a very
similar Report to the one provided in the 2011 Letters, and pointing out that this would ”permit each
Member of Congress access to information on the nature and significance of intelligence authority on
which they are asked to vote." Ex. 7 (”Dear Colleague" Letter from SSCI Chairman Dianne Feinstein and
Vice Chairman Christopher Bond (Feb. 23, 2010)). The next day, HPSCI Chairman Reyes sent a similar
notice to each Member of the House that this information would be made available "on important
intelligence collection programs made possible by these expiring authorities." Ex. 2 (”Dear Colleague"
Notice from HPSCI Chairman Silvestre Reyes (Feb. 24, 2010)). This notice also indicated that the HPSCI
Chairman and Chairman Conyers of the House judiciary Committee would "make staff available to meet
with any member who has questions" along with Executive Branch personnel. M.

 

27

 

provides a persuasive reason for this Court to adhere to its prior interpretations of
Section 215.

IV. Conclusion.

This Court is mindful that this matter comes before it at a time when
unprecedented disclosures have been made about this and other highly-sensitive
programs designed to obtain foreign intelligence information and carry out counter-
terrorism investigations. According to NSA Director Gen. Keith Alexander, the
disclosures have caused "significant and irreversible damage to our nation." Remarks

at "Clear and Present Danger: Cyber-Crime; Cyber-Espionage; Cyber-Terror; and

Cyber-War," Aspen, Colo. (]ul. 18, 2013). ln the wake of these disclosures, whether and '

to what extent the government seeks to continue the program discussed in this
Memorandum Opinion is a matter for the political branches of government to decide.

' As discussed above, because there is no cognizable Fourth Amendment interest
in a telephone company's metadata that it holds in the course of its business, the Court
finds that there is no Constitutional impediment to the requested production. Finding
no Constitutional issue, the Court directs its attention to the statute. The Court
concludes that there are facts showing reasonable grounds to believe that the records
sought are relevant to authorized investigations. This conclusion is supported not only

by the plain text and structure of Section 215, but also by the statutory modifications

 

28

 

 

and framework instituted by Congress. Furtherrnore, the Court finds that this result is
strongly supported, if not required, by the doctrine of legislative re-enactment or
ratification.

For these reasons, for the reasons stated in the Primary Order appended heret0,

and pursuant to 50 U.S.C. § 1861(c)(1), the Court has GRANTED the Orders requested

by the government

Because of the public interest in this matter, pursuant to FISC Rule 62(a), the
undersigned FISC judge requests that this Memorandum Opinion and the Primary
Order of ]uly 19, 2013, appended herein, be published, and directs such request to the

Presiding judge as required by the Rule.

%
ENTERED this ij day of August, 2013.

CLAIRE V. EAGAN

]udge, United States Foreign
intelligence Surveillance Court

i'
=,,

\.
g il
 \'1t. "
';
t"\
.
lf.

,-.

'~`.

.
\ .1,
1 -@.:

29

 

UNITED STATES
FOREIGN INTELLIGENCE SURVEILLANCE COURT
WASHINGTON, D. C.

IN RE APPLICATIoN oF THE FEDERAL
BLJREAU oF INVESTIGAHoN FoR AN
oRDER REQUIRH\IG THE PRoDUCnoN
oF TANGIBLE THINGS F\zt‘)-.-._

   

Docket Number: BR 13-109

PRIMARY ORDER

A verified application having been made by the Director of the Federal Bureau of
Investigation (FBI) for an order pursuant to the Foreign intelligence Surveillance Act of

1978 (rhe Aer), rule 50, united states 'Cede (U.s.c:.), § 1361, es emended, requiring the

 

Derived from: Pleadings in the above-captioned docket

Declassify on: _

 

Specifically, the government requested Orders from this Court to obtain certain
business records of specified telephone service providers. Those telephone company
business records consist of a very large volume of each company's call detail records or
telephony metadata, but expressly exclude the contents of any communication; the
name, address, or financial information of any subscriber or customer; or any cell site
location information (CSLI). Primary Ord. at 3 n.l.~" The government requested
production of this data on a daily basis for a period of 90 days. The sole purpose of this
production is to obtain foreign intelligence information in support of-
individual authorized investigations to protect against international terrorism and
concerning various international terrorist organizations. S_eg Primary Ord. at 2, 6; App.
at 8; and, Ex. A. at 2-3. In granting the government’s request, the Court has prohibited
the government from accessing the data for any other intelligence or investigative

purpose.° Primary Ord. at 4.

5 In the event that the government seeks the production of CSLl as part of the bulk production of call
detail records in the future, the government would be required to provide notice and briefing to this

Court pursuant to FISC Rule 11. The production of all call detail records of all ersons in the United
States has never occurred under this program. For example, the government 
  APP- at 13 n.4-

6 The government may, however, permit access to ”trained and authorized technical personnel  to‘
perform those processes needed to make [the data] usable for intelligence analysis," Primary Ord. at 5,
and may share query results ”[1] to determine whether the information contains exculpatory or
impeachment information or is otherwise discoverable in legal proceedings or (2) to facilitate lawful
oversight functions." ld. at 14.

 

 

production to the National Security Agency (NSA) of the tangible things described
beloW, and full consideration having been given to the matters set forth therein, the
Court finds as follows:

1. There are reasonable grounds to believe that the tangible things sought are
relevant to authorized investigations (other than threat assessments) being conducted
by the FBI under guidelines approved by the Attorney General under Executive Order
12333 to protect against international terrorism, which investigations are not being
conducted solely upon the basis of activities protected by the First Amendment to the
Constitution of the United States. [50 U.S.C. § 1861(€)(1)]

2. The tangible things sought could be obtained with a subpoena duces tecum
issued by a court of the United States in aid of a grand jury investigation or with any
other order issued by a court of the United States directing the production of records or
tangible things. [50 U.S.C. § 1861(c)(2)(D)]

3. The application includes an enumeration of the minimization procedures the
government proposes to follow with regard to the tangible things sought. Such

procedures are similar to the minimization procedures approved and adopted as

binding by the order of this Court in Docket Number BR 13-80 and its predecessors. [50

U.S.C. § 1861('442 U.S. 735 (1979). The §_mi;h
decision and its progeny have governed Fourth Amendment jurisprudence with regard
to telephony and communications metadata for more than 30 years. Specifically, the
m case involved a Fourth Amendment challenge to the use of a pen register on
telephone company equipment to capture information concerning telephone calls,l° but
not the content or the identities of the parties to a conversation. lc_l. at 737, 741 (citing

Katz v. United States 389 U.S. 347 (1967), and United States v. New York 'l`el. Co. 434

   

U.S. 159 (1977)). The same type of information is at issue here.“

9 ”The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause,
supported by Oath or affirmation, and particularly describing the place to be searched, and the persons
or things to be seized." U.S. Const. amend. lV.

l° Because the metadata was obtained from telephone company equipment,~ the Court found that
"petitioner obviously cannot claim that his ’property’ was invaded or that police intruded into a
'constitutionally protected area."' E. at 741. '

" The Court is aware that additional call detail data is obtained via this production than was acquired
through the pen register acquisition at issue in &;h. Other courts have had the opportunity to review
whether there is a Fourth Amendment expectation of privacy in call detail records similar to the data
sought in this matter and have found that there is none. g United States v. Reed 575 F.3d 900, 914 (9th
Cir. 2009) (finding that because ”data about the ’call origination, length, and time of call'  is nothing
more than pen register and trap and trace data, there is no Fourth Amendment 'expectation of privacy.”'

 

 

 

The Supreme Court in S_rni_th recognized that telephone companies maintain call
detail records in the normal course of business for a variety of purposes. M. at 742 (”All
subscribers realize ... that the phone company has facilities for making permanent
records of the number they dial. . .."). This appreciation is directly applicable to a
business records request. "Telephone users  typically know that they must convey
numerical information to the phone company; that the phone company has facilities for
recording this information; and that the phone company does in fact record this
information for a variety of legitimate business purposes." M. at 743. Furthermore, the
Supreme Court found that once a person has transmitted this information to a third
party (in this case, a telephone company), the person "has no legitimate expectation of
privacy in [the] information. . .."‘2 Ld. The telephone user, having conveyed this
information to a telephone company that retains the information in the ordinary course

of business, assumes the risk that the company will provide that information to the

 

(citing Smith, 442 U.S. at 743-44)) cert. denied 559 U.S. 987, 988 (2010),‘ United States Telecom Ass'n 227
F.3d 450, 454 (D.C. Cir. 2000) (noting pen registers record telephone numbers of outgoing calls and trap
and trace devices are like caller ID systems, and that such information is not protected by the Fourth
Amendment); United Stgtes v. Hallmark, 911 F.2d 399, 402 (10th Cir. 1990) (recognizing that ”[t]he
installation and use of a pen register and trap and trace device is not a ’search' requiring a warrant

pursuant to the Fourth Amendment," and noting that there is no ”’legitimate expectation of privacy' at
stal425 U.S. 435 (1976) (bank records); see ali S.E.C. v. |erry
T. O’Brien Inc. 467 U.S. 735, 743 (1984) (”It is established that, when a person communicates information
to a third party even on the understanding that the communication is confidential, he cannot object if the

third party conveys that information or records thereof to law enforcement authorities.") (citing Mill_er,
425 U.S. at 443).

 

 

 

government g i_c_l. at 744. Thus, the Supreme Court concluded that a person does not
have a legitimate expectation of privacy in telephone numbers dialed and, therefore,
when the government obtained that dialing information, it "was not a ’search,’ and no
warrant was required" under the Fourth Amendment. lc_l. at 746.13
In 1 the government was obtaining the telephone company’s metadata of

one person suspected of a crime. §e_e Ld_. at 737. Here, the government is requesting
daily production of certain telephony metadata in bulk belonging to companies without

specifying the particular number of an individual. This Court had reason to analyze

this disfinsii<>n in s similar ssnis>451 U.S. 204, 219 (1981); accord %,, Rakas v.

 

Illinois 439 U.S. 128, 133 (1978) ("’Fourth Amendment rights are personal rights which

 

... may not be vicariously asserted."’) (quoting Alderman v. United States 394 U.S. 165,

 

174 (1969))), and that ”[s]o long as no individual has a reasonable expectation of privacy

13 If a service provider believed that a business records order infringed on its own Fourth Amendment
rights, it could raise such a challenge pursuant to 50 U.S.C. § 1861(f).

 

 

in meta data, the large number of persons whose communications will be subjected to
the  surveillance is irrelevant to the issue of whether a Fourth Amendment search or
seizure will occur." l_d. at 63. Put another way, where one individual does not have a
Fourth Amendment interest, grouping together a large number of similarly-situated
individuals cannot result in a Fourth Amendment interest springing into existence ex
nihz'lo.

ln sum, because the Application at issue here concerns only the production of
call detail records or ”telephony metadata” belonging to a telephone company, and not
the contents of communications, Smith v. Maryland compels the conclusion that there is
no Fourth Amendment impediment to the collection. Furthermore, for the reasons
stated in _ and discussed above, this Court finds that the volume
of records being acquired does not alter this conclusion. Indeed, there is no legal basis
for this Court to find otherwise.

III. Section 215.

Section 215 of the USA PATRIOT Act created a statutory framework, the various
parts of which are designed to ensure not only that the government has access to the
information it needs for authorized investigations, but also that there are protections
and prohibitions in place to safeguard U.S. person information. lt requires the

government to demonstrate, among other things, that there is "an investigation to

 
obtain foreign intelligence information  to [in this case] protect against international

terrorism," 50 U.S.C. § 1861(a)(1),' that investigations of U.S. persons are ”not conducted

ll

solely upon the basis of activities protected by the first amendment to the Constitution,
i_d.; that the investigation is "conducted under guidelines approved by the Attorney
General under Executive Order 12333,” Q. § 1861(a)(2); that there is "a statement of
facts showing that there are reasonable grounds to believe that the tangible things
sought are relevant" to the investigation, Q. § 1861(b)(2)(A);14 that there are adequate
minimization procedures "applicable to the retention and dissemination” of the
information requested, gd_. § 1861(b)(2)(B); and, that only the production of such things
that could be ”obtained with a subpoena duces tecum" or "any other order issued by a
court of the United States directing the production of records" may be ordered, Q.

§ 1861(c)(2)(D), s_e i_rt_f_ra Part IlI.a. (discussing Section 2703(d) of the Stored
Communications Act). lf the Court determines that the government has met the

requirements of Section 215, it shall enter an ex parte order compelling production.l$

14 This section also provides that the records sought are "presumptively relevant to an authorized
investigation if the applicant shows in the statement of facts that they pertain to-(i) a foreign power or
an agent of a foreign power; (ii) the activities of a suspected agent of a foreign power who is the subject of
such authorized investigation; or (iii) an individual in contact with, or known, to, a suspected agent of a
foreign power who is the subject of such authorized investigation." 50 U.S.C. § 1861(b)(2)(A)(i)-(iii). The
government has not invoked this presumption and, therefore, the Court need not address it.

15 "Upon an application made pursuant to this section, if the judge finds that the application meets the
requirements of [Section 215], the judge shall enter an ex parte order as requested, or as modified,
approving the release of tangible things.” M. § 1861(c)(1) (emphasis added). As indicated, the Court may
modify the Orders as necessary, and compliance issues could present situations requiring modification.

 

10